          Case 1:18-cv-02226-ABJ Document 6 Filed 10/03/18 Page 1 of 3



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA



 JEFF MERKLEY, United States Senator,

                    Plaintiff,

          v.                                       Case No. 18-cv-2226 (ABJ)

 DONALD J. TRUMP, in his official
 capacity as President of the United States,
 et al.,

                    Defendants.


                                  NOTICE OF APPEARANCE

       Please take notice that Stephen M. Pezzi, Trial Attorney at the United States Department

of Justice, Civil Division, Federal Programs Branch, hereby enters his appearance in the

above-captioned matter as counsel of record for Defendant Donald J. Trump (in his official

capacity as President of the United States) and for Defendant United States National Archives and

Records Administration (collectively, the “Executive Branch Defendants”).
  Case 1:18-cv-02226-ABJ Document 6 Filed 10/03/18 Page 2 of 3



Dated: October 3, 2018             Respectfully submitted,

                                   JOSEPH H. HUNT
                                   Assistant Attorney General

                                   ERIC R. WOMACK
                                   Assistant Branch Director

                                   /s/ Stephen M. Pezzi
                                   STEPHEN M. PEZZI (D.C. Bar No. 995500)
                                   Trial Attorney
                                   United States Department of Justice
                                   Civil Division, Federal Programs Branch
                                   1100 L Street NW, Room 11504
                                   Washington, DC 20005
                                   Phone: (202) 305-8576
                                   Fax: (202) 616-8470
                                   Email: stephen.pezzi@usdoj.gov

                                   Attorneys for the Executive Branch Defendants




                               2
          Case 1:18-cv-02226-ABJ Document 6 Filed 10/03/18 Page 3 of 3



                             CERTIFICATE OF FAMILIARITY

       Pursuant to Local Civil Rule 83.2(e), I hereby certify that I am personally familiar with the

Local Rules of this Court.



                                             /s/ Stephen M. Pezzi
                                             STEPHEN M. PEZZI (D.C. Bar No. 995500)




                                                3
